Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 1 of 26 PageID 699




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   STEVE WENTZ,

          Plaintiff,

   v.                                                    CASE NO: 6:17-cv-01164-ORL-18GJK

   PROJECT VERITAS, a Virginia
   corporation; JAMES O’KEEFE III;
   ALLISON MAASS; and BREITBART
   NEWS NETWORK, LLC, a Delaware
   company,

         Defendants.
   __________________________________/

              DEFENDANTS’ MOTION FOR FINAL SUMMARY JUDGMENT

          Defendants, Project Veritas, James O’Keefe III, and Allison Maass (“Maass”)

   (collectively, “Defendants”), pursuant to Federal Rule of Civil Procedure 56 and Section

   768.295(4), Florida Statutes, respectfully request this Honorable Court render an Order

   granting final summary judgment in favor of Defendants, and against Plaintiff, Steve Wentz

   (“Wentz”), and state:

                                     I. Summary of Argument

          After making incriminating public statements in a moment of candor, Wentz filed this

   frivolous lawsuit in a brazen attempt to save face. This is not the first time the press has been

   attacked after reporting a story that caused embarrassment to a public figure, nor will it be

   the last. Defendants accomplished in their reporting of Wentz’s own statements that ideal to

   which journalism has always aspired – to spread the free flow of ideas and opinions on
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 2 of 26 PageID 700




   matters of public interest and concern. 1 To be clear, this lawsuit is not about the publication

   of false statements, the kind defamation is meant to remedy. It is an attempt by a public

   school teacher and union leader to redress his own embarrassing public admission that he

   cornered a student after class and threatened to “kick his fucking ass” – conduct for which he

   was properly disciplined by his school-district employer. Wentz’s attempt to curb

   Defendants’ First Amendment Rights to report on public figures regarding public issues

   should be summarily rejected, and the Court should award Defendants their reasonable

   attorneys’ fees in defending this lawsuit under Florida’s prohibition of Strategic Lawsuits

   Against Public Participation statute (“anti-SLAPP statute”).

             The Court should also enter final summary judgment for Defendants on Wentz’s

   defamation claims (Counts V, VI, VIII) because the allegedly defamatory statements were

   either true, opinion, or a mere recitation of Wentz’s own admitted actions and statements.

   Wentz candidly admitted – in his operative Amended Complaint, during the School District’s

   investigation into his threat of physical violence, and in deposition in this case – that he

   isolated a student after class and verbally threatened to “kick his fucking ass.”2                      His

   employer, Unified School District 259 (“School District”), admonished his “unprofessional

   conduct” concluding his “public statements would cause a reasonable person hearing them to

   question his judgment, composure, and professionalism, and cast doubt on the

   professionalism of the thousands of U.S.D. 259 teachers he was representing when he made

   the statements.”3

   1
       Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 52 (1988).
   2
        Doc. 81, ¶¶ 35, 118; Interview Transcript, p. 15 (attached as Exhibit “A”); Dep. Wentz, p. 24, lns. 8-12
       (attached as Exhibit “B”).
   3
       Personnel Conference Summary, pp. 1-2 (attached as Exhibit “C”).


                                                         2
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 3 of 26 PageID 701




              The Court should also reject Wentz’s contention that the publications take his words

   out of context. Wentz has yet to provide a single set of real or hypothetical circumstances

   that would justify his conduct, which is not surprising as no context exists in which a teacher

   telling a student that he will “kick his fucking ass” is appropriate. Indeed, by Wentz’s own

   admission that statement was “over the line,”4 and he apologized in his own words for

   teaching methods “fall[ing] outside the boundaries that society sets.”5 There is likewise no

   evidence that Project Veritas spliced Wentz’s words to convey meaning he did not intend,

   and he admitted to making all of the statements published by Defendants. Wentz’s

   defamation claims are simply not viable, and the Court should enter judgment in favor of

   Defendants on Counts V, VI, and VIII.

              The Court should enter judgment for Defendants on Wentz’s state and federal

   wiretapping claims (Counts I-IV) because the allegedly intercepted conversations occurred in

   a crowded convention center hotel bar and Panera Bread restaurant, in which no person could

   hold a reasonable expectation of privacy. Moreover, judgment must be entered in favor of

   Defendants on the federal and Kansas wiretapping claims based on the simple and

   undisputed fact that a participant of each conversation consented to its recording.

                                           II. Undisputed Material Facts

   A. The Journalists and Wentz

              Project Veritas is a media group dedicated to holding those in power accountable for

   their words and deeds, as all journalists should.6 Like Ida Tarbell with Standard Oil

   4
       The full video at issue here (the “Video”) can be accessed at: Veritasvisuals, Teachers Union President to Kid: “I
       Will Kick Your F***ing Ass”, YOUTUBE (June 28, 2016), https://www.youtube.com/watch?v=YheNaAEPev8.
   5
       Letter of Apology (attached as Exhibit “D”).
   6
       Declaration of Project Veritas, ¶ 2 (attached as Exhibit “E”).


                                                              3
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 4 of 26 PageID 702




   Company, Upton Sinclair with Chicago’s meatpacking plants, and Woodward and Bernstein

   with Watergate, Project Veritas’ undercover journalism has been instrumental in bringing

   government corruption and fraud to light, specifically including exposing teachers’ union

   corruption. 7 James O’Keefe is a political activist, journalist, and the founder of Project

   Veritas. Allison Maass and Dan Sandini (“Sandini”) are journalists and videographers who

   worked for Project Veritas at all relevant times. 8 At the time he brought this lawsuit, Wentz

   was an employed teacher of the School District and president of the United Teachers of

   Wichita teachers’ union (“UTW”).9 Wentz remains employed by the School District and was

   re-elected UTW’s president in March 2018, despite his claimed reputational damages in this

   lawsuit.10

   B. The Public Recording in Florida

              In late June 2015, Project Veritas sent Maass to the National Council of Urban

   Education Association’s conference to investigate corruption in teachers’ unions.11

   Defendants did not specifically target Wentz; in fact, none knew who he was before the

   conversation depicted in the Video.12 To record that conversation and other conversations at

   the conference, Maass used a small camera that could be hooked up to a button on her

   clothing or purse.13 One evening during the conference, Maass and Wentz started talking in a




   7
        Ex. “E,” ¶ 3.
   8
        Ex. “E,” ¶ 4; Declaration of Allison Maass, ¶ 2 (attached as Exhibit “F”); Declaration of Dan Sandini, ¶ 2
        (attached as Exhibit “G”).
   9
        Doc 81,¶ 20.
   10
        Ex. “B,” p. 9, lns. 8-21.
   11
        Dep. Maass, p. 37, lns. 9-21, attached as Composite Exhibit “H;” Doc 81, ¶ 22.
   12
        Ex. “H,” p. 78, lns. 2-12; Ex. “F,” ¶ 4; Ex. “E,” ¶ 7.
   13
        Ex. “H,” p. 23, lns. 2-17.


                                                           4
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 5 of 26 PageID 703




   bar adjacent to one of the conference hotel lobbies.14 Maass consented to the recording of the

   conversation. 15

           During the recorded conversation, an acquaintance of Wentz, Joey Matthews

   (“Matthews”), sat next to Wentz and Maass and engaged in the conversation. 16




   As can be seen on the Video freeze-frame at 3:28 above, Wentz addressed Matthews directly

   at least once during the conversation regarding how a union in Virginia – where Matthews

   lives – would handle Wentz’s inappropriate conduct.17 Maass, Wentz, and Matthews also

   spoke to the bartender sometimes, who was serving drinks at the bar at which they sat. 18




   14
      Ex. “H pp. 112-13, lns. 15-8; Doc 81, ¶¶ 26-33.
   15
      Ex. “F,” ¶ 5.
   16
      Ex. “H” p. 114, lns. 1-14.
   17
      Ex. “B” p. 62, lns. 3-10; Video (https://www.youtube.com/watch?v=YheNaAEPev8) at 3:28.
   18
      Ex. “H” p. 115, lns. 8-15.


                                                      5
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 6 of 26 PageID 704




   The Video clearly captures the background noise of at least several other conversations

   occurring off frame, but close enough to be picked up by the camera’s microphone. 19 To

   comply with the law, Project Veritas provides direction to its journalists and videographers

   about where they can and cannot legally record audio/video depending on the jurisdiction of

   the assignment.20 In this instance, Maass was briefed by Project Veritas on Florida’s

   recording laws, and instructed to only record audio/video in public places. 21

           At the crowded bar with at least two other individuals participating in the

   conversation, Maass captured Wentz’s boastful story of student abuse, in which Wentz

   cornered a student after class, lowered the window shades, and told the child, “You really

   wanna kick my ass? You really think I’m a ‘motherfucker’? Son, go for it. I’ll give you the

   first shot. But be sure to finish what you start because, if you don’t, I guarantee you, I will

   kick your fucking ass.”22

   C. The Public Recording in Kansas

           Months later, Project Veritas sent Sandini to Wichita to confirm the story Wentz told

   Maass.23 Sandini met Wentz at a Panera Bread, where several other people were present.24

   The Panera Bread was public enough that Wentz felt “concerned about [Sandini’s]

   language.”25 Specifically, Wentz described Panera Bread as an inappropriate place to use the

   word “fucking”26 – a trait Panera Bread apparently does not share with a classroom. At the


   19
      Ex. “B,” p. 36, lns. 8-14; see Video (https://www.youtube.com/watch?v=YheNaAEPev8).
   20
      Ex. “E,” ¶ 5.
   21
      Ex. “H” pp. 115-116, lns. 16-20.
   22
      See generally the Video (https://www.youtube.com/watch?v=YheNaAEPev8); Doc. 81, ¶¶ 35, 118.
   23
      Ex. “G,” ¶ 3; Doc 81, ¶¶ 41, 47.
   24
      Ex. “G,” ¶ 3; Ex. “B,” pp. 176-77, lns. 23-1.
   25
      Ex. “B,” p. 50, lns. 20-22.
   26
      Ex. “B,” p. 51, lns. 16-25.


                                                      6
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 7 of 26 PageID 705




   Panera Bread, Sandini recorded his conversation with Wentz in which he asked Wentz if he

   had ever told a student “I will kick your fucking ass.”27 Wentz told Sandini he never said that

   to a student.28 Sandini consented to the recording of this conversation. 29

    D. The Video, the Wichita Public School Investigation, and Imposed Discipline

            Project Veritas compiled portions of the two recordings into the Video at issue here

   and published it on June 28, 2016.30 Wentz admitted to making all of the statements

   contained in the video.31 Two days after the Video’s publication, the School District hired

   outside counsel to interview Mr. Wentz about the incident reported by Project Veritas.32 At

   the interview, Wentz admitted:

        •   to making the statements referenced above to a student after all of the other students
            had left the classroom, having pulled down the shades, locked the door, and pulled
            everything out of his pockets;33

        •   to making similar statements to other students “more than once;”34

        •   to not reporting the incident at issue here to an assistant principal or department
            head;35

        •   that he understood that neither the School District nor the UTW would condone his
            conduct;36 and

        •   that he understood that threatening a student with physical violence cannot be
            tolerated by his employer.37


   27
      Ex. “G,” ¶ 5; Video (https://www.youtube.com/watch?v=YheNaAEPev8) at 6:45 to 7:05.
   28
      Video (https://www.youtube.com/watch?v=YheNaAEPev8) at 7:02; Ex. “G,” ¶ 5.
   29
      Ex. “G,” ¶ 6.
   30
      Ex. “E,” ¶ 9; Ex. “F,” ¶ 9; Ex. “G,” ¶ 8; Video (https://www.youtube.com/watch?v=YheNaAEPev8).
   31
      Ex. “B,” p. 75, lns. 7-24.
   32
      Email Report, pp. 7-8 (attached as Exhibit “I”).
   33
      Ex. “A,” p. 3.
   34
      Ex. “A,” pp. 4-5.
   35
      Ex. “A,” p. 8.
   36
      Ex. “A,” p. 10.
   37
      Ex. “A,” p. 15.


                                                       7
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 8 of 26 PageID 706




           The interview resulted in a formal personnel conference on August 29, 2016, to

   “address [Wentz’s] unprofessional conduct.”38 The conference culminated in a Personnel

   Conference Summary:

                Mr. Wentz was the subject of an on-line report published on June 28,
                2016 by a web-site called Project Veritas. The report under the
                headline: “Teachers Union President to Kids: I Will Kick Your
                F*****g Ass.” In the video recording which is part of the report, Mr.
                Wentz can be heard telling his companions that on multiple occasions
                in the course of his employment (as a teacher assigned to Southeast
                High School) he threatened students with physical violence as a
                disciplinary technique.
                                                  ....
                Mr. Wentz was recorded making these statements in June, 2015, in a
                public place, the bar at the hotel where the annual meeting of the
                National Counsel of Urban Education Associations was then taking
                place.
                                                  ....
                Mr. Wentz’s remarks were also republished on the multiple news
                platforms operated by at least three Wichita television stations (the
                CBS, ABC and NBC network affiliates), as well as those of the
                Wichita Eagle. As a result, it is reasonable to assume that tens-of-
                thousands of students, parents and U.S.D. 259 taxpayers heard or read
                that the elected representative of all Wichita teachers described in his
                own words how he invited students to take a “shot” at him, in which
                case he could “kick (their) fucking ass.”39

           The Personnel Conference Summary concluded that Mr. Wentz should be disciplined

   for “engaging in unprofessional conduct,” and that his “public statements would cause a

   reasonable person hearing them to question his judgment, composure and professionalism,

   and cast doubt on the professionalism of the thousands of U.S.D 259 teachers he was

   representing.”40 Further, “Mr. Wentz admitted that he had in fact invited a student to take a

   swing at him, in which case he would “kick (his) ass,” which is a “violation of District policy

   38
      Letter dated Aug. 26, 2016 from Shannon S. Krysl, Chief Human Resources Officer (attached as Exhibit “J”).
   39
      Ex. “C,” p. 1.
   40
      Ex. “C,” p. 2.


                                                        8
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 9 of 26 PageID 707




   regarding appropriate discipline . . . and could have given rise to civil exposure for or a

   criminal charge of assault.”41

            The personnel conference committee imposed the following discipline:

        •   placement of the Personnel Conference Summary in Wentz’s personnel file “as a final
            written warning that conduct of the character described in the Project Veritas report
            will not be tolerated, and that evidence of further conduct along these lines will result
            in termination;”

        •   restriction of teaching assignments to middle school to avoid contact with students
            approaching adulthood;42 and

        •   referral to Employee Assistance Program for purposes of training in cultural
            proficiency, maintaining appropriate teacher-student boundaries and positive
            disciplinary techniques. 43

            Mr. Wentz also wrote a letter of apology he titled “Mea Culpa,” in which he espoused

   the message of taking “responsibility for your actions and clean up any ‘mess’ you make.”44

   He “made this mess. [He] is accepting responsibility for it, and again, [he] is sorry for any

   pain that was caused by [his] actions.”45

   E. Wentz’s Claims and the Unidentified ‘Omitted’ Context

            During his disciplinary hearing, and as the basis of his defamation claims by

   implication (Counts VI, VIII), Wentz claims Defendants omitted context from his statements

   that would have justified his conduct.46 He also claims the music lyrics in the Video, “Look at

   his face! Look in his eyes! . . . Check out his lies!,” is defamatory by indicating he is a liar.47



   41
      Ex. “C,” p. 2.
   42
      Ex. “C,” p. 2.
   43
      Ex. “C,” p. 3.
   44
      Ex. “D.”
   45
      Ex. “D.”
   46
      Ex. “C,” p. 1-2; Doc. 81, ¶¶ 14-15, 110, 139, 183.
   47
      Doc. 81, ¶ 55.


                                                           9
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 10 of 26 PageID 708




    Of course, faced with his admitted contradictory statements to Maass and Sandini, Wentz

    admitted at deposition that he lied:

                  Q: And you told Mr. Sandini, “I never said that to a student at
                  school,” correct?
                  A: That’s correct. 48
                                               …

                  Q: Do you remember what statement he was asking you about
                  there?
                  A: Yes.
                  Q: What statement was that?
                  A: The statement did I ever tell a student I would kick his fucking ass.
                  Q: And you answered that question negatively?
                  A: I did.
                  Q: Is that a true answer?
                  A: No.
                  Q: It’s a false answer?
                  A: It’s a false answer.49

    Other than the above-referenced song lyrics, Wentz has yet to identify a single statement in

    the Video about him that is false.50

             Likewise, although the unedited video files of both recordings were produced on

    April 27, 2018, Wentz has yet to identify the “key parts” of his recorded statements

    wrongfully omitted by Defendants to present his statements “out of context.”51 As the School

    District concluded, and Wentz admitted during its investigation, no context could justify

    threatening a student with physical violence;52 he has yet to provide a single example. At his

    deposition, Wentz testified:




    48
       Ex. “B,” p. 25, lns. 3-5.
    49
       Ex. “B,” p. 27, lns. 4-15.
    50
       Ex. “B,” pp. 58-62, lns. 2-2.
    51
       Ex. “B,” p. 22, lns. 5-7; Doc. 81, ¶ 139(f)
    52
       Ex. “A,” p. 15.


                                                     10
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 11 of 26 PageID 709




                    Q: Is it your contention that there are some set of circumstances
                    which would justify the use of the word “fucking” by a teacher to
                    a student in the classroom?
                    A: Yes.
                    Q: Can you please give us an example of such a set of
                    circumstances.
                    A: No.
                    Q: You’re refusing to answer that question?
                    A: I don’t have an example.
                    Q: But you think that there is an example?
                    A: I think there could be.
                    Q: But you cannot provide one?
                    A: That is correct.
                        MS. CONLIN: Object to form.53

               Wentz was properly disciplined by the School District for the conduct exposed by

    Defendants’ reporting and, despite his reaching allegations, he cannot identify a single

    statement made by any Defendant that is untrue or context omitted that would justify his

    actions. The Court should uphold the integrity of the independent media, which

    accomplished the ideals of journalism in this case by exposing Wentz’s unacceptable

    behavior, for which he was sanctioned, and enter summary judgment in Defendants’ favor.

                                     III. Argument and Memorandum of Law

    A. Legal Standard

               Defendants respectfully incorporate the Eleventh Circuit’s burden-shifting summary

    judgment standard explained in Abdullah v. Osceola Cty. Sheriff, Case No: 6:14-cv-629-Orl-

    40TBS, 2015 WL 5915818, at *2-3 (M.D. Fla. Oct. 8, 2015) (“If the movant shows an

    absence of evidence to support the nonmoving party's case, the burden then shifts to the non-

    moving party to demonstrate that there are, in fact, genuine disputes of material facts”

    preventing summary judgment.) (internal marks and citations omitted). Moreover,

    53
         Ex. “B,” pp. 54-55, lns. 20-8.


                                                     11
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 12 of 26 PageID 710




                   A person or governmental entity in this state may not file or
                   cause to be filed, through its employees or agents, any
                   lawsuit, cause of action, claim, cross-claim, or
                   counterclaim against another person or entity without merit
                   and primarily because such person or entity has exercised
                   the constitutional right of free speech in connection with a
                   public issue . . . as protected by the First Amendment to the
                   Unites States Constitution and s. 5, Art. I of the State
                   Constitution.

    § 768.295(3), Fla. Stat. “[P]rohibiting such lawsuits . . . will preserve this fundamental state

    policy, preserve the constitutional rights of persons in Florida, and assure the continuation of

    representative government in this state.” § 768.295(1), Fla. Stat. A District Court does not

    abuse its discretion in applying and awarding attorneys’ fees under a state anti-SLAPP

    statute. Tobinick v. Novella, 884 F.3d 1110, 1119 (11th Cir. 2018).

    B. No Viable Claim for Defamation (Counts V, VI, VIII)

           Defamation protects against the publication of false statements. Now, more than a

    year after this case was filed, Wentz has yet to identify a single false statement published by

    Defendants. The Court should also reject Wentz’s claim that the Video defames him by

    implication because he has not identified facts omitted by Defendants to create defamatory

    implication or any context by which his actions and statements could be justified. Finally,

    Wentz failed to establish any Defendant acted with actual malice – a requisite showing for

    public-figure defamation plaintiffs.

           i. The Allegedly Defamatory Statements are True or Opinion and, Thus, Not
           Actionable

           All of the published statements in the Video are true, or merely the opinion

    commentary of Defendants. Other than a lyrical verse implying Wentz lied – to which he




                                                  12
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 13 of 26 PageID 711




    admitted – Wentz has not identified a single published statement that he claims is false.54

    “[A] statement on matters of public concern must be provable as false before there can be

    liability under state defamation law, at least in situations . . . where a media defendant is

    involved.” Milkovich v. Lorain Journal Co., 497 U.S. 1, 19–20 (1990) (citing Phila.

    Newspapers, Inc. v. Hepps, 475 U.S. 767 (1986)). Likewise, it is well-established in Florida

    that “a required element of defamation is a false statement.” Cape Publications, Inc. v.

    Reakes, 840 So. 2d 277, 279 (Fla. 5th DCA 2003) (collecting cases). Because Wentz has not

    – and cannot – identify a single published statement by Defendants that is false, his

    defamation claims fail as a matter of law. Id. (reversing plaintiff’s verdict based on true

    statements for failure to present prima facie case of defamation).

                ii. No Evidence of Omitted Facts or Justifiable Context

               Wentz’s unsupported assertion that creative editing and the use of background music

    defamed him also fails as a matter of law. Under well-established Florida law, defamation by

    implication requires the publication of literally true statements in a way to create a false

    impression. Jews for Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008); Coton v.

    Televised Visual X-Ography, Inc., 740 F. Supp. 2d 1299, 1315 (M.D. Fla. 2010). The claim

    arises when a defendant (a) juxtaposes a series of facts so as to imply a defamatory

    connection between them, or (b) creates a defamatory implication by omitting facts such that

    she may be held responsible for the defamatory implication. Rapp., 997 So. 2d at 1106. For

    example, a movie company’s unauthorized use of a photographer’s self-portrait on the

    package of a pornographic movie is defamation by implication because it falsely suggests a


    54
         Ex. “B,” pp. 27, lns. 4-15; 58-62, lns. 2-2.


                                                        13
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 14 of 26 PageID 712




    connection between the photographer and the pornographic movie. Coton, 740 F. Supp. 2d at

    1314.

            Here, Project Veritas merely published Wentz’s story as he told it in a public bar.

    While it is true that the Video is edited, none of the edits alter the meaning of Wentz’s words

    or associate him improperly with some unrelated topic or conduct. Wentz told his story about

    threatening a student with physical violence, Defendants reported it, and the School District

    disciplined him for it.55 The damaging statements in this case come from Wentz’s own

    mouth, and Wentz cannot identify “key parts” of the recordings omitted by Defendants to

    present his statements “out of context” to prove his defamation by implication claim.56

    Indeed, no justifying portion or context exists.57

            iii. No Showing of Actual Malice

            As a public figure in the public controversy of corruption in teachers’ unions and

    student abuse, Wentz – the president of the UTW – must prove actual malice to prevail on his

    claims for defamation. Silvester v. Am. Broad. Cos., Inc., 839 F.2d 1491, 1493 (11th Cir.

    1988); Don King Prods., Inc. v. Walt Disney Co., 40 So. 3d 40, 43 (Fla. 4th DCA 2010). In

    determining the status of a defamation plaintiff as a limited public official, the Court must

    “(1) isolate the public controversy, (2) examine the plaintiffs’ involvement in the

    controversy, and (3) determine whether the alleged defamation was germane to the plaintiffs’

    participation in the controversy.” Silvester, 839 F.2d at 1494. (citing Waldbaum v. Fairchild

    Publications, Inc., 627 F.2d 1287, 1297 (D.C. Cir. 1980)). Wentz is a limited public figure


    55
       See generally the Video (https://www.youtube.com/watch?v=YheNaAEPev8); Ex. “C,” pp. 2-3.
    56
       Doc. 81, ¶ 139.
    57
       Ex. “B,” pp. 54-55, lns. 20-8.


                                                      14
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 15 of 26 PageID 713




    under the Waldbaum test because (a) the public controversy of union corruption and student

    abuse is more than merely newsworthy and of legitimate public concern, (b) as president of

    the UTW, Wentz was sufficiently involved in the controversy, and (c) the alleged defamatory

    statements were germane to Wentz’s participation in the controversy. Id. at 1496-97.

              Under the first prong, “[t]he public is legitimately interested in all matters of

    corruption,” Silvester, 839 F.2d at 1493, and “[i]f the controversy will affect people who do

    not directly participate in it, the controversy is more than merely newsworthy and is of

    legitimate public concern.” Little v. Breland, 93 F.3d 755, 757 (11th Cir. 1996). The

    controversy of (and reporting on) teachers’ union corruption and student abuse existed long

    before Project Veritas reported Wentz’s statements, and has “received public attention

    because its ramifications will be felt by persons who are not direct participants.” Waldbaum,

    627 F.2d at 1296. The public nature of this controversy is underscored by the highly

    regulated nature of unions,58 the tens of millions of public school students and families

    affected by teachers’ unions, and the cost to hundreds of millions of taxpayers that fund

    teacher unions and pay their leaders’ salaries and benefits.59 Silvester, 839 F.2d at 1494-95

    (noting the existence of the controversy before the alleged defamation, regulation of the

    industry in controversy, and effect on tax payers and the public contributed to a finding of

    public controversy under first prong of Waldbaum test).

              Wentz is intimately involved in the public controversy under the second prong

    because he (a) purposefully pursued a leadership position in a teachers’ union from which he


    58
         See e.g., 29 U.S.C. §§ 151-169 (National Labor Relations Act).
    59
          Suzanne Perez Tobias, Teachers union president still employed by Wichita district, WICHITA EAGLE
         http://www.kansas.com/news/local/education/article108937812.html (last visited Sept. 18, 2018).


                                                       15
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 16 of 26 PageID 714




    could try to influence the outcome of the public controversy, and (b) could be realistically

    expected – as the president of a 4200-member teachers’ union60 – to have an impact on its

    resolution. Silvester, 839 F.2d at 1496. Courts routinely find union leaders to be public

    officials in controversies related to their union agenda. See e.g., Guam Fed’n of Teachers,

    Local 1581, of Am. Fed’n of Teachers v. Ysrael, 492 F.2d 438, 439 (9th Cir. 1974) (officers

    of a teachers' union were public figures); Henry v. National Ass’n of Air Traffic Specialists,

    836 F. Supp. 1204, 1206 n.3, 1211 n.6 (D. Md. 1993), aff’d, 34 F.3d 1066 (4th Cir. 1994)

    (elected union leaders of 1,700-member union were public figures); Batson v. Shiflett, 602

    A.2d 1191, 1210 (Md. 1992) (elected president of local union was a public figure); Lins v.

    Evening News Ass'n, 342 N.W.2d 573, 580 (Mich. Ct. App. 1983) (union officers were

    limited public figures); City Firefighters Union, Local 28 v. Duci, 428 N.Y.S.2d 772, 775-76

    (N.Y. Sup. Ct. 1976) (union officers were public figures). As the leader of UTW, Wentz is

    sufficiently involved in the public controversy to satisfy the second prong of Waldbaum.

            Finally, the allegedly defamatory statements are self-evidently germane to the public

    controversy of teachers’ union corruption and student abuse, and actually led to the School

    District’s discipline of Wentz for “threaten[ing] students with physical violence as a

    disciplinary technique.”61 The committee was particularly concerned that Wentz’s comments

    would reflect poorly on the “thousands of U.S.D. 259 teachers he was representing.”62

    Because Wentz qualifies as a public figure for purposes of teachers’ union corruption and

    student abuse, he must prove actual malice to prevail on his defamation claims.

    60
       About the United Teachers of Wichita, UNITED TEACHERS   OF   WICHITA, http://utw-ks.org/about-the-united-
       teachers-of-wichita/ (last visited Sept. 18, 2018).
    61
       Ex. “C,” p. 1.
    62
       Ex. “C,” p. 2.


                                                    16
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 17 of 26 PageID 715




           But, Wentz failed to even allege that Project Veritas acted with actual malice by

    publishing defamatory material “with knowledge that it was false or with reckless disregard

    of whether it was false or not.” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964).

    “Knowledge of falsity is self-explanatory.” Silvester, 839 F.2d at 1498. “The determination

    of whether defendants acted with reckless disregard is subjective and requires the plaintiff to

    show that the defendant in fact entertained serious doubts as to the truth of his publication.”

    Id. (quoting St. Amant v. Thompson, 390 U.S. 727, 731, (1968)). Here, there are no

    allegations that Project Veritas had knowledge of the allegedly defamatory statements’ falsity

    or entertained doubts about the truth of the publication. In fact, Wentz admitted to all of the

    published statements and conduct, and was properly disciplined by the School District for his

    intolerable behavior. The Court should grant summary judgment in favor of Defendants on

    Counts V, VI, and VIII.

           iv. Equity Cannot Enjoin Speech

           Wentz also seeks an unconstitutional injunction on Project Veritas’ past and future

    speech (Count VIII). Florida law prohibits injunctive relief for actual or threatened

    defamation. United Sanitation Servs. of Hillsborough, Inc. v. City of Tampa, 302 So. 2d 435,

    439 (Fla. 2d DCA 1974) (citing Reyes v. Middleton, 17 So. 937 (Fla. 1895)); Vrasic v. Leibel,

    106 So. 3d 485, 486 (Fla. 4th DCA 2013) (reversing an injunction enjoining speech and

    stating that Florida courts have long held that temporary injunctive relief is not available to

    prohibit the making of defamatory or libelous statements); Weiss v. Weiss, 5 So. 3d 758, 760

    (Fla. 5th DCA 2009) (equity will not enjoin actual or threatened defamation). Such

    injunctions are presumptively unconstitutional prior restraints on speech, and the Court



                                                  17
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 18 of 26 PageID 716




    should enter judgment in favor of Defendants on Count VIII. Near v. Minnesota, 283 U.S.

    697, 723 (1931); Animal Rights Found. of Fla., Inc. v. Siegel, 867 So. 2d 451, 457 (Fla. 5th

    DCA 2004).

    C. No Viable Claims for Unlawful Wiretapping

             Wentz’s federal and Kansas wiretapping claims fail as a matter of law because Maass

    and Sandini each consented to the recording of their respective conversations. Wentz’s

    federal and Florida wiretapping claims fail for lack of any reasonable expectation of privacy

    in a crowded hotel bar.

             i. Single Party Consent (Counts I, II, IV)

             Wentz brings four claims under federal (Counts I–II), Florida (Count III), and Kansas

    (Count IV) wiretapping laws. The federal and Kansas wiretapping claims fail because each

    are one-party consent jurisdictions; if at least one party to the recorded oral conversation

    consents to its recording, then the recording is not actionable. 18 U.S.C. § 2511(1)(d); Kan.

    Stat. Ann. 21-6101(1);63 “When one party consents to the recording, the recording is not

    unlawful wiretap information that comes within the ambit of the Federal Wiretap Act.”

    Knautz v. Wilson, No. 8:00–CV–189–T–23F, 2000 WL 33175037, *4 (M.D. Fla. 2000).64

    Here, at least one party to each of the recorded conversations, Maass and Sandini

    respectively, consented to the recording. 65




    63
       Wentz incorrectly cites Kan. Stat. Ann. § 22-2518, which proscribes improper wiretaps by law enforcement.
       Project Veritas is not law enforcement.
    64
       Federal case law on the Wiretap Act “is generally, if not universally, treated as controlling authority” on the
       Kansas Wiretap Act. Kansas v. Willis, 643 P.2d 1112, 1114 (Kan. Ct. App. 1982).
    65
       Ex. “F,” ¶ 5; Ex. “G,” ¶ 6.


                                                           18
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 19 of 26 PageID 717




             ii. No Reasonable Expectation of Privacy in Hotel Bar or Panera Bread

             Wentz’s Florida wiretapping claim (Count III) fails because Florida law prohibits

    recording a person’s oral communications only when they are “uttered by a person exhibiting

    an expectation that such communication is not subject to interception under circumstances

    justifying such expectation.” Fla. Stat. § 934.02(2). His Kansas and federal wiretapping

    claims (Counts I, II, and IV) similarly fail because, in order for “oral communications” 66 to

    be protected under the federal wiretap law, the individuals involved must have had a

    reasonable expectation of privacy in the conversation. U.S. v. Peoples, 250 F.3d 630, 636-37

    (8th Cir. 2001).67 Even under Florida’s strict recording laws, Wentz lacked a reasonable

    expectation of privacy at a crowded hotel bar with at least two other individuals participating

    in the conversation. Likewise, Wentz lacked a reasonable expectation of privacy at a Panera

    Bread where there were other customers present and close enough to the conversation for

    Wentz to be concerned about Sandini’s language.

             Courts properly refuse to find a reasonable expectation of privacy in oral

    communications unless the person asserting Chapter 934 protection, at the time he made the

    oral communication: (a) had a subjective expectation of privacy; (b) which expectation

    society is prepared to recognize as “reasonable.” Florida v. Inciarrano, 473 So. 2d 1272,

    1275 (Fla. 1985). Similarly, in order to demonstrate a reasonable expectation of privacy in

    communication, as required for protection from interception under the federal wiretap statute,

    a person must have exhibited an actual, subjective, expectation of privacy that the
    66
       “Oral communication” is a term of art under the federal wiretap law, referring only to communications
       uttered by a person reasonably expecting them to be private.. Angel v. Williams, 12 F.3d 786, 789-90 (8th
       Cir. 1993).
    67
       Federal case law on the Wiretap Act “is generally, if not universally, treated as controlling authority” on the
       Kansas Wiretap Act. Willis, 643 P.2d at 1114.


                                                           19
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 20 of 26 PageID 718




    expectation must be reasonable under the circumstances. Huff v. Spaw, 794 F.3d 543, 548-49

    (6th Cir. 2015). Courts consider factors such as: “(1) the location where the communication

    took place; (2) the manner in which the communication was made; (3) the nature of the

    communication; (4) the intent of the speaker asserting Chapter 934 protection at the time the

    communication was made; (5) the purpose of the communication; (6) the conduct of the

    speaker; (7) the number of people present; and (8) the contents of the communication.”

    Brugman v. Florida, 117 So. 3d 39, 49 (Fla. 3d DCA 2013) (Rothenberg, J., dissenting)

    (collecting cases). Under these factors and the requirements above, Wentz simply had no

    reasonable expectation of privacy during his conversations with Maass and Sandini.

              a. The location of the communication

              In Florida, Wentz told his story, loudly and without embarrassment, to Maass and Mr.

    Matthews in a crowded hotel bar. The video clearly shows people coming and going from

    the bar, and captures audio from several conversations occurring off frame. Clearly the

    conversation did not occur “in an enclosed area or in a secluded area,” which would have

    stronger privacy protections, but in an open, public location halfway across the country from

    Wentz’s home. Cinci v. Florida, 642 So. 2d 572, 573 (Fla. 4th DCA 1994). Courts are

    extremely reluctant to acknowledge an expectation of privacy in public places of open

    access.    E.g., Stevenson v. Florida, 667 So. 2d 410, 412-13 (Fla. 1st DCA 1996) (no

    expectation of privacy in conversation with two men outside a van on the road); Gray v.

    Royal, 181 F. Supp. 3d 1238, 1254–55 (S.D. Ga. 2016) (no expectation of privacy in work

    common area); U.S. v. Miravalles, 280 F.3d 1328, 1333 (11th Cir. 2002) (no expectation of

    privacy in the common areas of an apartment building given that they were “open and



                                                     20
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 21 of 26 PageID 719




    accessible not only to all the many tenants and their visitors, to the landlord and all its

    employees, to workers of various types, and to delivery people of all kinds, but also to the

    public at large”); Ruiz v. State, 416 So. 2d 32, 34 (Fla. 5th DCA 1982) (conversations in a

    restaurant, outdoors or a truck do not invoke the same expectation of privacy as

    conversations emanating from one’s home); Jarmuth v. Waters, No. 1:04CV63, 2005 WL

    5715172, *6 (N.D. W. Va. March 31, 2005) (no expectation of privacy during conversation

    in public restaurant with two strangers). In Kansas, Wentz spoke with Sandini in a Panera

    Bread, a place where there were enough other people present that he expressed concern about

    Sandini’s language.           A hotel bar and a Panera Bread are public places, accessible to

    customers, servers, bartenders, and other employees. Wentz cannot expect privacy in such

    open and accessible places. See Miravalles, 280 F. 3d at 1330.

               b. The manner in which the communication was made and the speaker’s conduct

               Wentz’s conduct does not evince an expectation of privacy. Courts in this Circuit

    have noted that “unless something is said to lead a listener to believe that statements are

    private (e.g. ‘just between you and me,’ ‘off the record,’ or ‘can we discuss this matter in

    private?’) such statements do not qualify as oral communications under the [federal] Wiretap

    Act.” Pattee v. Ga. Ports Auth., 512 F. Supp. 2d 1372, 1377 (S.D. Ga. 2007); Gray v. Royal,

    181 F. Supp. 3d 1238, 1253 (S.D. Ga. 2016).68

               Wentz could be heard clearly, and gave no indication he feared being overheard. Cf.

    Wisconsin v. Duchow, 749 N.W.2d 913, 920-21 (Wisc. 2008) (noting, among other factors,
    68
         “Florida follows federal courts as to the meaning of provisions after which Chapter 934 was modeled,” such
         as the reasonable expectation of privacy exception. Minotty v. Baudo, 42 So. 3d 824, 831 (Fla. 4th DCA
         2010); see also Stalley v. ADS Alliance Data Sys., Inc., 997 F. Supp. 2d 1259, 1269 (M.D. Fla. 2014). The
         plain language of the statute supports this view, as they require that the person “exhibit[] an expectation that
         such communication is not subject to interception.” Fla. Stat. § 934.02(2) (emphasis added).


                                                              21
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 22 of 26 PageID 720




    that courts should consider “the volume of the statements” and “the actions taken by the

    speaker to ensure his or her privacy” in evaluating the speaker’s expectation of privacy); U.S.

    v. Giraudo, No. CR 14-534 CRB, 2016 WL 4073243, *8 (N.D. Cal. Aug. 1, 2016) (stating

    that the volume of oral communications is relevant to whether the speaker has a reasonable

    expectation of privacy, as is the proximity or potential of other individuals to overhear the

    conversation). Wentz simply has not alleged, nor does the Video show, he took any steps to

    convey to Maass or Sandini that he intended the communications to be private.

             c. The nature, intent, purpose, and content of the communication

             The purpose of the Florida communication was to share a story—which Wentz felt

    was an uplifting tale—with a woman whom Wentz had previously “never seen or met.”69 Cf.

    U.S. v. Shields, 675 F.2d 1152, 1158 (11th Cir. 1982) (“[W]hen one reveals information to an

    individual, one takes the risk that one’s confidence in that individual is misplaced.”); Hoffa v.

    United States, 385 U.S. 293, 302 (1966) (holding that the Fourth Amendment does not

    protect “a wrongdoer’s misplaced belief that a person to whom he voluntarily confides his

    wrongdoing will not reveal it”). Wentz felt the moral of his story was “by connecting to

    students in their own, honest way, teachers can make a difference in their lives.”70 He

    evinced no shame that his “own, honest way” was child abuse. Indeed, Wentz “was happy to

    relay his story” to this new “young teacher,”71 as he had done “on other occasions.”72

    Therefore, nothing in the nature, intent, purpose, or content of Wentz’s story to Maass

    demonstrates that he had a reasonable expectation of privacy.

    69
       Doc. 81, ¶ 28.
    70
       Doc. 81, ¶ 37.
    71
       Doc. 81, ¶ 37.
    72
       Doc. 81, ¶ 35.


                                                   22
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 23 of 26 PageID 721




            d. Number of people present

            During the recorded conversation in Florida, an acquaintance of Wentz, Matthews, sat

    next to Wentz and Maass and engaged in the conversation. 73 As can be seen on the Video,74

    Wentz addressed Matthews directly at least once during the conversation regarding how a

    union in Virginia might handle Wentz’s conduct.75 The bartender also became involved in the

    conversation at times. 76 In addition to Matthews and the bartender, Maass testified there

    were probably more than 10 other people at the bar, and Wentz could not commit to any

    estimate more accurate than “[l]ess than 1,000.”77 The Video clearly captures the background

    noise of at least several other conversations occurring off frame, but close enough to be

    picked up by the camera’s microphone. 78 There were simply too many witnesses and

    potential eavesdroppers to the conversation to justify an expectation of privacy. See Dep’t of

    Agric. & Consumers Servs. v. Edwards, 654 So. 2d 628, 632-33 (Fla. 1st DCA 1995)

    (refusing to find an expectation of privacy where five individuals were parties to the

    conversation); Cohen Bros., LLC v. ME Corp., S.A., 872 So. 2d 321, 324-25 (Fla. 3d DCA

    2014) (refusing to find a reasonable expectation of privacy in a conference call). Likewise, in

    Kansas, there were too many people and potential eavesdroppers in the Panera Bread to

    justify an expectation of privacy. As a matter of law, Wentz had no reasonable expectation of

    privacy during his conversations with Maass and Sandini, and the Court should enter

    judgment in favor of Defendants on Counts I through IV.


    73
       Ex. “H,” p. 114, lns. 1-14.
    74
       Video (https://www.youtube.com/watch?v=YheNaAEPev8) at 3:28.
    75
       Ex. “B,” p. 62, lns. 3-10; Video (https://www.youtube.com/watch?v=YheNaAEPev8) at 3:28.
    76
       Ex. “H,” p. 115, lns. 8-15.
    77
       Ex. “H,” p. 114, lns. 15-22; Ex. “B,” pp. 35-36, lns. 4-14.
    78
       Ex. “B,” p. 36, lns. 8-14; See generally, Video (https://www.youtube.com/watch?v=YheNaAEPev8).


                                                       23
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 24 of 26 PageID 722




            IV. Alternative Motion for Partial Summary Judgment on Economic Damages

               Alternately to awarding final summary judgment in Defendants’ favor on the above

    grounds, the Court should enter partial summary judgment in favor of Defendants on Wentz’

    claims for economic damages in Counts I-VI. To resolve a discovery dispute related to

    Defendants’ requests for documents and information related to Wentz’ finances and income,

    Plaintiff’s counsel stipulated that Wentz does not seek economic damages in this case.79

    Wentz confirmed the stipulation at his deposition. 80 Based on Plaintiff’s stipulation the Court

    should grant partial summary judgment in favor of Defendants on economic damages in

    Counts I-VI.

                                                     V. Conclusion

               Project Veritas’ reporting exposed Wentz’s unacceptable behavior and statements –

    which he acknowledged as intolerable to his employer, his union, and society. The Video led

    to his discipline, and afforded the School District the opportunity to provide further training

    to protect students from teachers who admit to physically threatening students. This case is

    an example of the importance of constitutional protection of independent media reporting; to

    permit Wentz to proceed on his claims would be an affront to the First Amendment.

               Wentz’s defamation claims also fail due to his inability to identify a false statement

    published by defendants, or the omission or juxtaposition of true statements to imply

    defamatory content. Finally, his federal and Kansas wiretapping claims fail because Maass

    and Sandini consented to the recording of their conversations, and Wentz had no reasonable

    expectation of privacy in the crowded Florida hotel bar or the Panera Bread.

    79
         Counsel Email, p. 1 (attached as Exhibit “K”).
    80
         Ex. “B,” p. 159, Ins. 11-19.


                                                          24
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 25 of 26 PageID 723




              WHEREFORE, Defendants respectfully request this Honorable Court render an

    Order entering final summary judgment in favor of Defendants and against Wentz, and

    reserving jurisdiction to award Defendants their costs and reasonable attorneys’ fees pursuant

    to Florida’s anti-SLAPP statute on proper motion. Alternatively, Defendants respectfully

    request this Honorable Court render an Order entering partial summary judgment in favor of

    Defendants and against Wentz on his claims for economic damages in Counts I-VI.

              Respectfully submitted this 2nd day of October, 2018,

                                                    /s/ Jason Zimmerman                  _________
                                                    Jason Zimmerman
                                                    Florida Bar No. 104392
                                                    Primary Email Address:
                                                    jason.zimmerman@gray-robinson.com
                                                    Secondary Email Address:
                                                    cindi.garner@gray-robinson.com
                                                    kathy.savage@gray-robinson.com
                                                    GrayRobinson, P.A.
                                                    301 East Pine Street, Suite 1400 (32801)
                                                    P.O. Box 3068
                                                    Orlando, Florida 32802
                                                    Telephone: (407) 843-8880
                                                    Facsimile: (407) 244-5690
                                                    Attorneys for Defendants

                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on October 2, 2018, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system, which will forward a true and

    correct     copy   of   the   foregoing   via   email    to   Cynthia   Conlin   &   Associates

    cynthia@conlinpa.com; service@conlinpa.com; parker@conlinpa.com, 1643 Hillcrest Street,

    Orlando, Florida 32803.

                                                            /s/ Jason Zimmerman          _________
                                                            Jason Zimmerman


                                                    25
Case 6:17-cv-01164-GKS-GJK Document 84 Filed 10/02/18 Page 26 of 26 PageID 724




                                INDEX TO EXHIBITS

         Exhibit     Document

         A           Interview Transcript

         B           Excerpts of Deposition of Steve Wentz taken June 20, 2018

         C           Personnel Conference Summary

         D           Letter of Apology by Steve Wentz

         E           Declaration by Project Veritas

         F           Declaration by Allison Maass

         G           Declaration by Dan Sandini

         H           Excerpts of Deposition of Allison Maass, taken July 9, 1028

         I           Email report

         J           August 26, 2016 letter from Shannon S. Krysl, Chief Human
                     Resources Officer

         K           Counsel email confirming plaintiff is not seeking damages for lost
                     wages
